Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended March 31, (Dollars in millions, Unaudited) V % Revenues Revenues from services $ $ Sales of goods 26 30 Total revenues 2 % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses 2 % Earnings from continuing operations before income taxes 1 % Benefit (provision) for income taxes Earnings from continuing operations 9 % Earnings (loss) from discontinued operations, net of taxes Net earnings 15 % Less net earnings attributable to noncontrolling interests 11 12 Net earnings attributable to GECC $ $ 15 % Amounts attributable to GECC Earnings from continuing operations $ $ 9 % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 15 % General Electric Capital Corporation Summary of Operating Segments Three months ended March 31, (Dollars in millions, Unaudited) V % Revenues Commercial Lending and Leasing (CLL) $ $ (19)% Consumer –% Real Estate 98% Energy Financial Services 44% GE Capital Aviation Services (GECAS) 4% Total segment revenues 1% GECC corporate items and eliminations 6% Total revenues $ $ 2% Segment profit CLL $ $ (40)% Consumer (37)% Real Estate 56 F Energy Financial Services 83 71 17% GECAS 9% Total segment profit 5% GECC corporate items and eliminations 31% Earnings from continuing operations attributable to GECC 9% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 45% Net earnings attributable to GECC $ $ 15% General Electric Capital Corporation Condensed Statement of Financial Position March 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale — Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
